DETAILED ACTION
This office action is in response to applicant’s filing dated November 23, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1, 3, 4, and 6-12 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks and amendments filed November 23, 2020.  Claim(s) 2 and 5 were previously cancelled.
 

Election/Restrictions
Applicant's election with traverse of Group I, drawn to a pharmaceutical composition suitable for topical administration, comprising apremilast, or a pharmaceutically acceptable salt thereof, wherein said apremilast is present in the range of 0.01% to 20% by weight in the reply filed on July 6, 2020 and November 23, 2020 is acknowledged.  The traversal is on the ground(s) that the Applicant respectfully disagrees with the opinion of the Examiner that claims in group I and II are distinct and unrelated. The components as claimed in the invention are linked to form a single inventive concept which is capable of functioning in conjugation i.e., the composition of group I (pharmaceutical composition of Apremilast for topical administration) and its 
With respect to the opinion of the Examiner that the inventions as in Group I & II lack unity because the shared common technical feature is not a contribution over prior art (Lindahl et. al.), as the shared technical feature in present application is only a topical pharmaceutical composition of apremilast (0.01-20% by weight).   The Applicant respectfully differs and states that there are no topical compositions available for effective treatment of dermatological diseases and disorders as presently claimed, moreover apremilast is a complex molecule and its release from a topical composition and penetration into skin is critical for treatment of dermatological diseases (SPECIAL TECHNICAL FEATURE). Thus, the assertion that the only technical feature in the present application is topical composition of apremilast is incorrect, as the present invention contemplates a topical composition of apremilast which is effective in treatment (by penetrating effective amount of drug into the skin) of dermatological diseases or disorders. 
Further in view of cited prior art, W02016/98572 Al (Lindahl et. al.) relates only to a topical formulation of water-free emulsions for penetration of alpha-hydroxy acids. Such topical formulations additionally comprise a pharmaceutically active medicinal product (thus drug is optional) and can be made without the medicinally active ingredient as they are meant to occlude or only to create a barrier coat on the skin for restoring the pH and preventing epidermal water loss from the skin. Also on careful reading of Lindahl et al., example 7 clearly shows that such composition has no skin penetration, i.e. the drug stayed on the dermis. Technically such composition will have no effect or efficacy as it will be just a mixture of 
 This is not found persuasive.  As set forth previously on the record, since the technical feature, i.e. a topical pharmaceutical composition comprising apremilast in the range of 0.01% to 20% by weight is taught by the prior art, the technical feature lacks novelty.  As such, the technical feature linking the species does not constitute a special technical feature as defined by PCT RULE 13.2 as it does not define a contribution over the prior art.  Moreover, the technical feature further lacks novelty in view of Zeldis et al (US 2007/0155791 A1), see 102 rejection set forth below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 6, 2020.

Permeation enhancers: isopropyl myristate, dimethyl sulfoxide, diethylene glycol monoethyl ether and polyethylene glycol, or combinations thereof;
Emulsifiers: sodium lauryl sulphates, polyoxylglycerides and polyols, or combinations thereof;
Solvents / Carriers: polysorbates, oils, fatty esters and triglycerides, or combinations thereof; and
corticosteroid
in the reply filed on November 23, 2020 is acknowledged.  The traversal is on the ground(s) that 
the formulation comprising species related to different classes are capable of use together and for same application.  The Applicant respectfully disagrees with the opinion of the Examiner that the species claimed in the formulation are not related to a single general inventive concept. The Applicant states that the topical compositions as claimed in the invention are linked to form a single inventive concept which is capable of functioning in conjugation i.e., the topical pharmaceutical composition as envisaged by present invention, irrespective of being directed to specific species like a solution, suspension, dispersion, emulsion, gel, cream, ointment, lotion, foam, paste or spray will have alleviating or relieving effect on dermatologic diseases or disorders including psoriasis.  Thus, electing only a single species will limit the scope of Applicant's invention and will be prejudicial to the Applicant's interest. Also, election of each ingredient used in an elected species is further prejudicial to the Applicant's claimed invention. 
Therefore, in view of the significance of presently claimed invention and its wider scope as can be seen from the prior art disclosures cited in present application, it is very crucial to protect all 
Applicant also submits that the Election Requirement of the present Office Action is improper as an examination of all the pending claims in the present application would not result in any serious examination and search burden for the Examiner. 
 	This is not found persuasive.  Firstly, Applicant is reminded that the instant requirement is a Lack of Unity.  There are no provisions for serious burden under 37 C.F.R. 1.475 and MPEP 1800.  Further, the requirement for restriction between inventions or groups of inventions and/or species fail to relate to a single general inventive concept because they lack the same or corresponding technical feature.  See PCT Rules 13.1 and 13.2.  These reasons have already been provided to Applicant, and will not be repeated herein so as not to burden the record, but are herein incorporated by reference.  Since Applicant has failed to demonstrate that the species do, in fact, relate to a single general inventive concept, the Examiner defers to the reasons previously set forth as to why the restriction is proper.
The claims as presently written encompass hundreds of different compounds as can be seen by the widely variable lists provided in the specification.  Though there are no provisions for serious burden under 37 C.F.R. 1.475 and MPEP 1800, the examiner notes that there would be a serious burden to search all of the hundreds of different compounds disclosed in the present specification.  Each species is distinct because species drawn to chemical compounds are defined by a unique set of physical and chemical properties.    The species or groupings of patentably indistinct species require a different field of search (e.g., searching different 
	The Examiner notes that electing a single species does not limit the scope of Applicant’s invention.  The Applicant’s election serves as a starting point for the search and examination of the claim.  Once the elected species is found to be not anticipated by or obvious over the prior art, the examiner would extend the search and examination to a non-elected species or group of species that falls within the scope of a proper Markush grouping that includes the elected species.  The search and examination would be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.
The Examiner notes that the election contains the phrase “or combinations thereof.”  This has been construed as the election containing alternative embodiments.  The Examiner notes that the instant election does not appear to be fully responsive to the election requirement set forth on May 5, 2020.  However, in the interest of compact prosecution, and for the purposes of applying art, by broadest reasonable interpretation in view of the alternative language, the election has been construed as the presence of any one of the cited permeation enhancers, emulsifiers, and solvents/carriers reads on the elected formulation.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 3, 4, and 6-8 are presently under examination as they relate to the elected species:

Emulsifiers: sodium lauryl sulphates, polyoxylglycerides and polyols, or combinations thereof;
Solvents / Carriers: polysorbates, oils, fatty esters and triglycerides, or combinations thereof; and
Corticosteroid.


Priority
The present application is a 371 of PCT/IN2018/050038 filed on January 24, 2018, which claims benefit of foreign priority to INDIA 20171003041 filed on January 27, 2017.  The effective filing date of the instant application is January 27, 2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Acknowledgement is made of Applicant's drawings filed July 26, 2019.  The Drawings are accepted.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zeldis et al (US 2007/0155791 A1).
Regarding claims 1 and 3, Zeldis teaches Compound 1 is (+)-2-[1-(3-ethoxy-4-methoxyphenyl)-2-methylsulfonylethyl]-4-acetylaminoisoindoline-1,3-dione ([0056] and claim 1):

    PNG
    media_image1.png
    349
    369
    media_image1.png
    Greyscale

wherein the compound is administered topically in a dosage form of ointment, cream, gel, paste, dusting powder, lotion, spray, liniment, poultice, aerosol, solution, emulsion or suspension (claim 21).  Zeldis further teaches a paste for topical use can be prepared comprising:
10 g active ingredient
2.0 g carboxylmethyl cellulose
25.0 glycerin
2.8 g cetanol
9.3 g glyceryl monostearate
2.0 g Tween 80
1.0 g glucuronic acid
20.0 g 0.4 mol/L citrate buffer
 to 100 g distilled water ([0170], Example 12).  
A composition comprising 10g active ingredient, Compound 1 in a composition total weight 100g would comprise 10% Compound 1/apremilast.
	
Regarding claims 4 and 6, water reads on a pharmaceutically acceptable carrier and carboxylmethyl cellulose, glycerin, cetanol, glyceryl monostearate, Tween 80, glucuronic acid, and citrate buffer read on one or more pharmaceutically acceptable excipients.

	Regarding claim 7, Zeldis teaches penetration enhancers can be used to assist in delivering the active ingredients to the tissue; suitable penetration enhancers include dimethyl sulfoxide; polyethylene glycol; Tween 80 (polysorbate 80) [0144].  Dimethyl sulfoxide and polyethylene glycol read on the elected permeation enhancer.  Tween 80 reads on the elected solvent/carrier.  Moreover, glycerin reads on polyols and thus reads on the elected emulsifier.  

	Regarding claim 8, the methods further comprise the administration of a therapeutically effective amount of at least a second active agent which may be an anti-inflammatory such as corticosteroids (e.g., dexamethasone) [0020].

	Thus, the teachings of Zeldis anticipate the composition of claims 1, 3, 4, and 6-8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1, 3, 4, 6-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 5-16 of copending Application No. 16/088,801 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
The composition of copending claims 1-3 and 5-16 would anticipate the composition of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	Claims 1, 3, 4, and 6-8 are rejected.
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/Rayna Rodriguez/             Examiner, Art Unit 1628